Citation Nr: 1011411	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  08-00 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
polyarthralgia.

2.  Entitlement to service connection for a disability 
manifested by joint pain, to include polyarthralgia and 
arthritis.

3.  Entitlement to service for a skin disability, to include 
tinea versicolor.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from December 1974 to June 
1976.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA).

Although the RO adjudicated the issue of entitlement to 
service connection for arthritis on the merits, the Board is 
required to determine whether new and material evidence has 
been presented when a claim has been previously disallowed 
based upon the same factual basis.  Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996).  A review of the record reveals 
that a July 1977 rating decision denied service connection 
for polyarthralgia.  For this reason, the Board has included 
the issue on the title page as to whether new and material 
evidence was received to reopen the claim for service 
connection.

The issues of entitlement to service connection for a skin 
disability, to include tinea versicolor, and entitlement to 
service connection for a disability manifested by joint pain, 
to include polyarthralgia and arthritis, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  By a rating decision in July 1977, the RO denied service 
connection for polyarthralgia.  The Veteran was notified of 
his right to appeal, but a timely appeal was not filed.

2.  Evidence added to the record since the July 1977 RO 
determination considered in conjunction with the record as a 
whole is new, relates to an unestablished fact necessary to 
substantiate the Veteran's claim, and raises a reasonable 
possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW

New and material evidence was received and the claim for 
entitlement to service connection for polyarthralgia is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

In light of the favorable Board decision below to reopen the 
claim for service connection any deficiency as to notice 
consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006), or 
as to compliance with the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), as to notice or duty to 
assist, is harmless.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).   Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

If all of the evidence is in relative equipoise, the benefit 
of the doubt should be resolved in the veteran's favor, and 
the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2009).  However, if the preponderance of 
the evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2009).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  

Under the provisions in effect from August 29, 2001, material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  

The Veteran's application, which is construed as a request to 
reopen his claim, was received in January 2006.  Therefore, 
the Board finds that the post August 29, 2001, standard of 
review is applied.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Legal Analysis

The Veteran asserts, in essence, that new and material 
evidence was submitted to reopen his claim for entitlement to 
service connection for a disability manifested by joint pain, 
to include polyarthralgia and arthralgia.  The record 
reflects that in a July 1977 determination the RO denied 
service connection for polyarthralgia on the basis that, 
although the Veteran complained of pain and stiffness in his 
knees, hands, and elbows in 1975 and was diagnosed with non-
deforming arthralgia in service, his April 1977 VA 
examination did not show he had polyarthralgia or 
manifestations of polyarthralgia.  The Veteran did not 
appeal, and the decision became final.  

The evidence of record at the time of the July 1977 final RO 
decision includes the Veteran's service treatment records, 
which show several complaints of, and treatment for joint 
pain and stiffness, including in the back, hands, knees, 
elbows in 1975 and 1976.  A  January 1976 service treatment 
record shows that the examiner's impression was that the 
Veteran had fibrositis and doubted that he had rheumatoid 
arthritis.  An April 1976 service treatment record shows that 
the examiner diagnosed the Veteran with polyarthralgia, 
etiology not determined.  Another April 1976 service 
treatment record shows that a rheumatologist felt that the 
Veteran's non-deforming arthralgia was consistent with either 
ankylosing spondylosis or early adult rheumatoid arthritis.  
The examiner also indicated that enzymes suggested the 
possibility of a congenital complement deficiency.  The 
records also demonstrate that the Veteran presented before a 
Medical Board, which found non-deforming polyarthralgia and 
determined that he was unfit for duty.  The evidence of 
record at the time of the July 1977 RO denial also includes 
an April 1977 VA examination report in which the examiner, 
after a physical examination of the Veteran, indicated that 
there was no evidence of arthropathy.

The evidence received since the final July 1977 RO decision 
includes subsequently dated private medical records showing 
that the Veteran has complained of, and sought treatment for 
pain and/or stiffness in his back, neck, shoulders, elbows, 
hands, and wrists.  Such records also show that the Veteran 
has current diagnoses/ assessments of ankylosing spondylosis, 
probable diffuse inflammatory arthritis involving the hands, 
wrists, and knees, and cervical degenerative joint disease 
with radiculopathy. 

The additional evidence, considered in conjunction with the 
record as a whole, relates to an unestablished fact necessary 
to substantiate the claim, namely, whether the Veteran has 
current polyarthralgia, manifestations of polyarthralgia, 
and/or arthritis.  The additional evidence, when considered 
in conjunction with the record as a whole, raises a 
reasonable possibility of substantiating his claim.  
Accordingly, the Board concludes that the evidence received 
subsequent to the July 1977 RO denial is new and material and 
the claim for entitlement to service connection for 
polyarthralgia is reopened.


ORDER

As new and material evidence was received to reopen a claim 
of entitlement to service connection polyarthralgia, the 
appeal, to this extent, is granted.


REMAND

As noted above, the Veteran's claim for service connection 
for a disability manifested by joint pain, to include 
polyarthralgia and arthritis has been reopened.  However, 
additional development and due process considerations are 
required prior to appellate consideration of the reopened 
claim.  

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 C.F.R. § 3.159 (2009).  A medical examination or medical 
opinion is deemed to be necessary if the record does not 
contain sufficient competent medical evidence to decide the 
claim, but includes competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, or has a disease or 
symptoms of a disease manifest during an applicable 
presumptive period, and indicates the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease.  38 C.F.R. § 3.159(c)(4).  The Court has 
held the types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include credible evidence of continuity and symptomatology 
such as pain or other symptoms capable of lay observation.  
See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With respect to the Veteran's claim for entitlement to 
service connection for a disability manifested by joint pain, 
to include polyarthralgia and arthritis, the record reflects 
that in 2005 and 2006, the Veteran complained of, and sought 
treatment for pain and/or stiffness in his back, neck, 
shoulders, elbows, hands, and wrists.  Such records also show 
that the Veteran has been assessed as having ankylosing 
spondylosis, probable diffuse inflammatory arthritis 
involving the hands, wrists, and knees, and cervical 
degenerative joint disease with radiculopathy.  The Veteran's 
service treatment records also demonstrate that on numerous 
occasions in 1975 and 1976, he complained of, and was treated 
for joint pain and stiffness, including in the back, hands, 
knees, elbows and that he was diagnosed with and/or assessed 
as having fibrositis, non-deforming polyarthralgia whose 
etiology was not determined, ankylosing spondylosis, early 
adult rheumatoid arthritis and/or the possibility of a 
congenital complement deficiency.  The record does not show 
that the Veteran was afforded a recent VA examination to 
determine the nature and etiology of such conditions.  The 
Board finds that an examination and opinion are necessary in 
order to properly adjudicate the Veteran's reopened claim. 

With respect to the Veteran's claim for entitlement to 
service connection for a skin disability, private treatment 
records dated in August 2005 show that the Veteran was 
diagnosed with seborrheic keratosis.  With regard to an in-
service injury or disease, the Veteran's service treatment 
records show that he was diagnosed with, and treated for 
tinea versicolor in June 1975 and October 1975.  However, the 
record does not demonstrate that the Veteran was afforded a 
VA examination to determine if his current skin 
symptomatology is related to his in-service skin 
symptomatology.  The Board finds that an examination and 
opinion are necessary in order to properly adjudicate the 
Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his skin disability, to 
include tinea versicolor, and 
polyarthralgia/arthritis since his 
discharge from service.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the Veteran, not already 
of record.

2.  The Veteran should be afforded an 
appropriate VA examination for an opinion 
as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that he has a 
disability manifested by joint pain, to 
include polyarthralgia and arthritis, as 
a result of active service.  

All necessary tests, including X-rays, 
should be performed.  A complete 
rationale for all opinions expressed 
should be set forth.  The claims file, 
including a copy of this Remand, should 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
indicate in the examination report that 
the claims file was reviewed.

3.  The Veteran should be afforded an 
appropriate VA examination for an opinion 
as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that he has a 
present skin disability, to include tinea 
versicolor, as a result of active 
service.  

All necessary tests should be performed.  
A complete rationale for all opinions 
expressed should be set forth.  The 
claims file, including a copy of this 
Remand, should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
indicate in the examination report that 
the claims file was reviewed.

4.  Thereafter, the issues of entitlement 
to service connection for a skin 
disability, to include tinea versicolor 
and the reopened claim of entitlement to 
service connection for a disability 
manifested by joint pain, to include 
polyarthralgias and arthritis should be 
adjudicated.  If any benefit sought 
remains denied, the RO should issue the 
Veteran and his representative a 
supplemental statement of the case and 
afford the Veteran the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


